Per Curiam.
The judgment of the Hudson County Court, Probate Division, is affirmed substantially for the reasons expressed in the opinion of Judge Gaulkin.
 We also conclude that the trial court properly denied plaintiff’s application for counsel fees to be assessed against $23,008.12 held in escrow pending the court’s decision. The action brought by plaintiff was solely to advance his own interests. The money held in escrow was not a fund in court within contemplation of R. 4:42-9 (a) (2). See Sunset Beach Amusement Corp. v. Belk, 33 N. J. 162 (1960); Shilowitz v. Shilowitz, 115 N. J. Super. 165, 188 (Ch. Div. 1971), mod. on other grounds, 119 N. J. Super. 311 (App. Div. 1972), certif. den. 62 N. J. 72 (1972).
Affirmed.